FILED
                            NOT FOR PUBLICATION                             FEB 24 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10036

               Plaintiff - Appellee,             D.C. 4:13-cr-00877-JGZ-BGM

  v.
                                                 MEMORANDUM*
JOSE VAZQUEZ-RAMIREZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Jennifer G. Zipps, District Judge, Presiding

                           Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Jose Vazquez-Ramirez appeals from the district court’s judgment and

challenges his jury-trial conviction and 63-month sentence for reentry after

deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386
U.S. 738 (1967), Vazquez-Ramirez’s counsel has filed a brief stating that there are

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
no grounds for relief, along with a motion to withdraw as counsel of record.

Vazquez-Ramirez has filed a pro se supplemental brief. No answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      We decline to review Vazquez-Ramirez’s pro se ineffective assistance of

counsel claim on direct appeal because this is not one of the “unusual cases where

(1) the record on appeal is sufficiently developed to permit determination of the

issue, or (2) the legal representation is so inadequate that it obviously denies a

defendant his Sixth Amendment right to counsel.” United States v. Rahman, 642
F.3d 1257, 1260 (9th Cir. 2011).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                     14-10036